EXHIBIT UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY In re:Tarragon Corporation Case No. 09-10555 (DHS) Reporting Period:12/1/09 through 12/31/09 MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month Submit copy of report to any official committee appointed in the case. In preparing this monthly operating report, the Company has relied upon unaudited financial information and other analyses prepared by its accounting department.The information and other data contained herein is deemed to be materially accurate, and is subject to certain timing and reclassification adjustments as more information becomes available. I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Stephanie Buffington Date:January 28, 2010 Signature of Authorized Individual Stephanie Buffington Director of Financial Reporting, Tarragon Corporation Printed Name of Authorized Individual Title of Authorized Individual 1Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. - 1 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET December 31, 2009 Unaudited – For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ - $ - $ - LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS 3,140,919 RESTRICTED CASH 259,385 GOODWILL 1,222,893 1,469,450 ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE 2,357,180 15,403 DUE FROM AFFILIATE 471,233,987 PREPAID EXPENSES 1,573,364 DEPOSITS AND OTHER ASSETS 2,941,774 - INVESTMENTS IN SUBSIDIARIES (281,339,192 ) (80,780,660 ) (86,175,568 ) (37,895,208 ) DEFERRED TAX ASSET 1,275,812 DEFERRED FINANCING EXPENSES 3,471,077 TOTAL ASSETS $ 206,137,199 $ 1,484,853 $ (80,780,660 ) $ (86,175,568 ) $ (37,895,208 ) LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 175,346,993 $ - $ - $ - $ - ACCRUED INTEREST 9,568,421 ACCRUED PROPERTY TAXES - ACCOUNTS PAYABLE TRADE 2,268,699 DUE TO AFFILIATE 359,538,263 ACCOUNTS PAYABLE AND OTHER LIABILITIES 21,052,726 77,485 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 567,775,102 77,485 - - - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (361,637,903 ) 1,407,368 (80,780,660 ) (86,175,568 ) (37,895,208 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 206,137,199 $ 1,484,853 $ (80,780,660 ) $ (86,175,568 ) $ (37,895,208 ) $ (282,892,536 ) RE of consolidated subs 1,553,344 Investment in Keane Stud $ (281,339,192 ) - 2 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET December 31, 2009 (Continued) Unaudited – For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ - $ - $ - LAND BUILDING IMPROVEMENTS LESS:ACCUMULATED DEPRECIATION NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS RESTRICTED CASH GOODWILL ACCOUNTS RECEIVABLE BASE RENT MISCELLANEOUS ACCOUNTS RECEIVABLE DUE FROM AFFILIATE PREPAID EXPENSES DEPOSITS AND OTHER ASSETS INVESTMENTS IN SUBSIDIARIES (1,200,269 ) 14,764 (3,237 ) (320,444 ) (18,302,981 ) DEFERRED TAX ASSET DEFERRED FINANCING EXPENSES TOTAL ASSETS $ (1,200,269 ) $ 14,764 $ (3,237 ) $ (320,444 ) $ (18,302,981 ) LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ - $ - $ - $ - ACCRUED INTEREST ACCRUED PROPERTY TAXES ACCOUNTS PAYABLE TRADE DUE TO AFFILIATE ACCOUNTS PAYABLE AND OTHER LIABILITIES TENANT SECURITY DEPOSITS TOTAL LIABILITIES - MINORITY INTEREST SHAREHOLDERS'DEFICIT (1,200,269 ) 14,764 (3,237 ) (320,444 ) (18,302,981 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ (1,200,269 ) $ 14,764 $ (3,237 ) $ (320,444 ) $ (18,302,981 ) - 3 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET December 31, 2009 (Continued) Unaudited – For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon LLP Bermuda Island Tarragon LLC The Park Development East, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ 5,521,309 $ - $ 3,209,352 LAND - - 10,009,124 - BUILDING IMPROVEMENTS - - 21,521,233 - LESS:ACCUMULATED DEPRECIATION - - (2,539,627 ) - NET RENTAL REAL ESTATE - - - 28,990,730 - CASH AND CASH EQUIVALENTS - - 209,287 - RESTRICTED CASH - - 111,661 - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - - 11,472 - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE 1,552,864 - - - PREPAID EXPENSES - 271 89,904 269 DEPOSITS AND OTHER ASSETS - - 31,598 - INVESTMENTS IN SUBSIDIARIES 17,270 - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - TOTAL ASSETS $ 17,270 $ 1,552,864 $ 5,521,580 $ 29,444,651 $ 3,209,621 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ - $ 7,690,400 $ 41,458,495 $ 3,600,000 ACCRUED INTEREST - 850,067 925,248 400,675 ACCRUED PROPERTY TAXES 1,869 116,848 1,718 221,348 ACCOUNTS PAYABLE TRADE 4,610 45,674 209,400 - DUE TO AFFILIATE - 37,919,823 3,663,476 9,438,249 ACCOUNTS PAYABLE AND OTHER LIABILITIES 70,000 2,944,852 1,231,558 146,626 TENANT SECURITY DEPOSITS - - 74,366 - TOTAL LIABILITIES - 76,480 49,567,664 47,564,261 13,806,897 MINORITY INTEREST - SHAREHOLDERS'DEFICIT 17,270 1,476,384 (44,046,083 ) (18,119,609 ) (10,597,276 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 17,270 $ 1,552,864 $ 5,521,580 $ 29,444,651 $ 3,209,621 - 4 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET December 31, 2009 (Continued) Unaudited – For Internal Use Only The Park Development West, LLC One Las Olas, Ltd. 900 Monroe Development, LLC Central Square Tarragon LLC Tarragon Edgewater Associates, LLC ASSETS REAL ESTATE INVENTORY $ - $ 1,980,793 $ 4,624,733 $ 7,770,202 $ 258,610 LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS - 75 - 75 - RESTRICTED CASH - 44,296 - - - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 565,300 - - 8,899,478 PREPAID EXPENSES - 100,249 270 294 - DEPOSITS AND OTHER ASSETS - 1,121 36 4,943 35 INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - TOTAL ASSETS $ - $ 2,691,833 $ 4,625,038 $ 7,775,514 $ 9,158,123 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ - $ 3,900,000 $ 8,970,000 $ - ACCRUED INTEREST - - 432,771 2,300,573 - ACCRUED PROPERTY TAXES - 274,659 62,399 461,111 187,533 ACCOUNTS PAYABLE TRADE 95,473 17,683 9,166 4,875 10,679 DUE TO AFFILIATE 41,153,596 - 6,328,673 12,755,792 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 678,626 672,517 353,844 34,297 605,680 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 41,927,696 964,859 11,086,853 24,526,648 803,893 MINORITY INTEREST - SHAREHOLDERS'DEFICIT (41,927,696 ) 1,726,973 (6,461,815 ) (16,751,135 ) 8,354,231 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ - $ 2,691,833 $ 4,625,038 $ 7,775,514 $ 9,158,123 - 5 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET December 31, 2009 (Continued) Unaudited – For Internal Use Only Orlando Central Park Tarragon, L.L.C. 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Vista Lakes Tarragon, LLC ASSETS REAL ESTATE INVENTORY $ - $ 79,030,914 $ - $ - $ - LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS - 156,597 - - - RESTRICTED CASH - 288,705 - - - GOODWILL - ACCOUNTS RECEIVABLE BASE RENT - 259 - - - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 27,177,671 PREPAID EXPENSES - 53,923 3,604 - - DEPOSITS AND OTHER ASSETS - 9,248 29,154 - - INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 75,000 - - - TOTAL ASSETS $ - $ 79,614,645 $ 32,759 $ - $ 27,177,671 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 1,105,918 $ 71,311,452 $ - $ - $ - ACCRUED INTEREST 386,289 103,069 - - - ACCRUED PROPERTY TAXES - 470,907 - - - ACCOUNTS PAYABLE TRADE 38,481 512,336 86,986 124,297 - DUE TO AFFILIATE 2,596,630 7,144,712 7,828,463 5,044,502 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 410,078 1,062,766 92,172 161,297 - TENANT SECURITY DEPOSITS - 209,672 - - - TOTAL LIABILITIES 4,537,396 80,814,914 8,007,621 5,330,095 - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (4,537,396 ) (1,200,269 ) (7,974,862 ) (5,330,095 ) 27,177,671 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ - $ 79,614,645 $ 32,759 $ - $ 27,177,671 - 6 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET December 31, 2009 (Continued) Unaudited – For Internal Use Only Non Filing Entities Combined Eliminations Total ASSETS REAL ESTATE INVENTORY $ 26,390,241 $ 6,077,031 $ 134,863,184 LAND 69,592,579 - 79,601,703 BUILDING IMPROVEMENTS 427,376,377 - 448,897,610 LESS:ACCUMULATED DEPRECIATION (126,589,801 ) - (129,129,428 ) NET RENTAL REAL ESTATE 370,379,155 - 399,369,885 CASH AND CASH EQUIVALENTS 589,399 - 4,096,352 RESTRICTED CASH 11,781,114 - 12,485,161 GOODWILL - - 2,692,343 ACCOUNTS RECEIVABLE BASE RENT 272,785 - 284,516 MISCELLANEOUS ACCOUNTS RECEIVABLE 136,840 (15,403 ) 2,494,020 DUE FROM AFFILIATE 117,440,265 (626,869,565 ) - PREPAID EXPENSES 1,072,414 - 2,894,561 DEPOSITS AND OTHER ASSETS 652,250 - 3,670,158 INVESTMENTS IN SUBSIDIARIES - 507,538,869 1,553,344 DEFERRED TAX ASSET - - 1,275,812 DEFERRED FINANCING EXPENSES 4,109,357 - 7,655,434 TOTAL ASSETS $ 532,823,820 $ (113,269,068 ) $ 573,334,770 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 546,679,044 $ - $ 860,062,302 ACCRUED INTEREST 6,803,572 - 21,770,685 ACCRUED PROPERTY TAXES 2,405,891 - 4,204,284 ACCOUNTS PAYABLE TRADE 1,445,582 - 4,873,942 DUE TO AFFILIATE 77,991,159 (571,403,339 ) - ACCOUNTS PAYABLE AND OTHER LIABILITIES 12,187,676 (83,608 ) 41,698,592 TENANT SECURITY DEPOSITS 2,072,710 6,123 2,362,870 TOTAL LIABILITIES 649,585,634 (571,480,823 ) 934,972,676 MINORITY INTEREST - 13,119,676 13,119,676 SHAREHOLDERS'DEFICIT (116,761,814 ) 458,211,755 (361,637,905 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 532,823,820 $ (113,269,068 ) $ 573,334,770 - 7 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Twelve Months Ended December 31, 2009 Unaudited - For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC Revenue: Sales $ - $ - $ - $ - $ - Rental and other 148,897 966,666 Total revenue 148,897 966,666 - - - Expenses: Cost of sales - - Property operations (535,433 ) - Depreciation - 34,544 Provision for losses 1,400,000 - Impairment charges - - General and administrative 25,316,328 1,102,547 Total expenses 26,180,895 1,137,091 - - - Other income and (expenses): Equity in loss of subsidiaries (85,845,148 ) - Minority interest income of partnerships and joint ventures - - Interest income 247,050 - Interest expense (8,552,761 ) - Gain (loss) on extinguishment of debt - - Gain (loss) on debt restructuring - - Gain (loss) on transfer of assets - - Gain (loss) on disposition of assets (4,497,534 ) Gain (loss) on sale of real estate (1,874,917 ) - Litigation, settlements, and other claims 3,404,122 - Total other income and (expenses) (97,119,188 ) - Income tax expense (56,402 ) - Discontinued operations - Net income (loss) $ (123,207,588 ) $ (170,425 ) $ - $ - $ - - 8 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Twelve Months Ended December 31, 2009 (Continued) Unaudited - For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC Revenue: Sales $ - $ - $ - $ - $ - Rental and other Total revenue - Expenses: Cost of sales Property operations Depreciation Provision for losses Impairment charges General and administrative Total expenses - Other income and (expenses): Equity in loss of subsidiaries Minority interest income of partnerships and joint ventures Interest income Interest expense Gain (loss) on extinguishment of debt Gain (loss) on debt restructuring Gain (loss) on transfer of assets Gain (loss) on disposition of assets Gain (loss) on sale of real estate Litigation, settlements, and other claims Total other income and (expenses) - Income tax expense - Discontinued operations - Net income (loss) $ - $ - $ - $ - $ - - 9 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Twelve Months Ended December 31, 2009 (Continued) Unaudited - For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon, LLP Bermuda Island Tarragon LLC The Park Development East, LLC Revenue: Sales $ - $ 89,900 $ - $ - $ - Rental and other - - 3,500,368 - Total revenue - 89,900 - 3,500,368 - Expenses: Cost of sales 84,166 - - - Property operations 26,793 135,474 1,734,848 222,442 Depreciation - - 581,215 - Provision for losses - Impairment charges - 12,922,862 - - General and administrative 1,391 29,439 12,678 692,261 Total expenses - 112,350 13,087,774 2,328,741 914,703 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense - (651,362 ) (1,503,917 ) (396,930 ) Gain (loss) on extinguishment of debt - Gain (loss) on debt restructuring - Gain (loss) on transfer of assets - Gain (loss) on disposition of assets - Gain (loss) on sale of real estate - Litigation, settlements, and other claims - Total other income and (expenses) - - (651,362 ) (1,503,917 ) (396,930 ) Income tax expense - Discontinued operations - Net income (loss) $ - $ (22,450 ) $ (13,739,136 ) $ (332,290 ) $ (1,311,633 ) - 10 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Twelve Months Ended December 31, 2009 (Continued) Unaudited - For Internal Use Only The Park Development West, LLC One Las Olas Ltd. 900 Monroe Development, LLC Central Square Tarragon LLC Tarragon Edgewater Associates, LLC Revenue: Sales $ 18,924,400 $ 1,334,621 $ - $ - $ 891,477 Rental and other - - - 5,709 - Total revenue 18,924,400 1,334,621 - 5,709 891,477 Expenses: Cost of sales 18,252,356 6,345,025 - - 1,014,461 Property operations 109,128 224,240 11,249 231,866 (116,397 ) Depreciation - Provision for losses - Impairment charges - - 6,366,255 - - General and administrative 101,622 255,841 2,084 70,417 13,991 Total expenses 18,463,106 6,825,106 6,379,588 302,284 912,056 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense 43,634 (304,225 ) (82,227 ) (2,310,228 ) - Gain (loss) on extinguishment of debt 613,681 - Gain (loss) on debt restructuring - 2,279,871 - - - Gain (loss) on transfer of assets - Gain (loss) on disposition of assets - Gain (loss) on sale of real estate - Litigation, settlements, and other claims - Total other income and (expenses) 657,315 1,975,647 (82,227 ) (2,310,228 ) - Income tax expense - Discontinued operations - Net income (loss) $ 1,118,609 $ (3,514,838 ) $ (6,461,815 ) $ (2,606,802 ) $ (20,579 ) - 11 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Twelve Months Ended December 31, 2009 (Continued) Unaudited - For Internal Use Only Orlando Central Park Tarragon, L.L.C. 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Revenue: Sales $ - $ - $ - $ - Rental and other 106,227 3,120,938 1,457,334 88,437 Total revenue 106,227 3,120,938 1,457,334 88,437 Expenses: Cost of sales - Property operations 323,005 1,856,124 533,524 48,600 Depreciation 72,479 - 311,286 1,007 Provision for losses - Impairment charges - General and administrative 10,400 196,233 11,704 75,484 Total expenses 405,885 2,052,357 856,514 125,091 Other income and (expenses): Equity in loss of subsidiaries - Minority interest income of partnerships and joint ventures - Interest income - Interest expense (264,826 ) (2,262,610 ) (764,347 ) (184,453 ) Gain (loss) on extinguishment of debt - - (8,992 ) - Gain (loss) on debt restructuring - Gain (loss) on transfer of assets - - (3,734,857 ) 1,035,083 Gain (loss) on disposition of assets - Gain (loss) on sale of real estate (741,820 ) - - - Litigation, settlements, and other claims - Total other income and (expenses) (1,006,646 ) (2,262,610 ) (4,508,196 ) 850,630 Income tax expense - Discontinued operations - Net income (loss) $ (1,306,304 ) $ (1,194,029 ) $ (3,907,376 ) $ 813,976 - 12 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Twelve Months Ended December 31, 2009 (Continued) Unaudited - For Internal Use Only Non-Filing Entities Combined Eliminations Disc Ops Reclass Total Revenue: Sales $ 4,922,450 $ - $ - $ 26,162,848 Rental and other 73,929,047 (899,073 ) (35,890 ) 82,388,661 Total revenue 78,851,497 (899,073 ) (35,890 ) 108,551,508 Expenses: Cost of sales 3,881,039 - - 29,577,048 Property operations 39,633,083 2 (45,462 ) 44,393,086 Depreciation 13,158,575 (34,544 ) - 14,124,562 Provision for losses - - - 1,400,000 Impairment charges 58,426,755 - - 77,715,872 General and administrative 2,169,747 1,195,384 - 31,257,551 Total expenses 117,269,199 1,160,842 (45,462 ) 198,468,118 Other income and (expenses): Equity in loss of subsidiaries - 78,728,575 - (7,116,573 ) Minority interest income of partnerships and joint ventures 617,398 - - 617,398 Interest income 117 - - 247,167 Interest expense (35,015,213 ) - 11,872 (52,237,593 ) Gain (loss) on extinguishment of debt (136,454 ) - 123,888 592,123 Gain (loss) on debt restructuring 18,298,913 - - 20,578,784 Gain (loss) on transfer of assets - - - (2,699,775 ) Gain (loss) on disposition of assets - - - (4,497,534 ) Gain (loss) on sale of real estate 1,462,886 - (1,462,885 ) (2,616,737 ) Litigation, settlements, and other claims - - - 3,404,122 Total other income and (expenses) (14,772,353 ) 78,728,575 (1,327,125 ) (43,728,617 ) Income tax expense - - - (56,402 ) Discontinued operations - - 1,317,553 1,317,553 Net income (loss) $ (53,190,055 ) $ 76,668,661 $ - $ (132,384,076 ) - 13 - TARRAGON CORPORATION CASH FLOW
